IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-11421
                         Conference Calendar



CORY WINTER RICHARD,

                                          Plaintiff-Appellant,

versus

RONALD DREWRY, Head Warden;
CRAIG RAINES, Assistant Warden,


                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 1:96-CV-273-BA
                        - - - - - - - - - -
                         December 11, 1997
Before BARKSDALE, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     The appeal of Cory Winter Richard, Texas prisoner #710543,

from the district court’s order denying his motion for a

preliminary injunction is DISMISSED.    See 5th Cir. R. 42.2.

Richard’s notice of appeal is untimely; therefore, dismissal for

lack of jurisdiction is mandated.    See Robbins v. Maggio, 750

F.2d 405, 408 (5th Cir. 1985); Fed. R. App. P. 4(a)(1) and (c).

     APPEAL DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.